Title: To James Madison from James Brown (Abstract), 7 May 1805
From: Brown, James
To: Madison, James


7 May 1805, New Orleans. “I have this day had the honor of receiving your letter of 22nd. March [not found] inclosing me a commission as Attorney of the United States in and for the Orleans District.
“For this renewed mark of Executive confidence, and for the polite terms in which it has been conveyed, I take the earliest opportunity of expressing my warmest acknowledgements.
“The President had been pleased some time ago to express to Governor Claiborne his intention of transmitting me the appointment of Prosecutor for this District. Having made some engagements against the claims of the United States, to more than the amount of a years revenue, of the office; I expressed my wish that the appointment might be employed as an inducement to some gentleman of sound legal information and correct political principles, to remove to this Country. This letter I presume had not been received at the time of preparing my Commission. Sensible that the revenue department requires the immediate aid of a District Attorney, and conscious that my resignation of the office of a Judge (rendered necessary by imperious circumstances) had already in some degree embarrassed the plans of the Executive I resolved to relinquish my engagements however profitable, and lend myself to the public necessities.
“You may therefore calculate on my accepting the office, and discharging the duties of it with that fidelity and zeal which become the subordinate branches of an administration anxious to merit the confidence of their fellow Citizens.”
